DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitations of “a drive mechanism” (claim 6), “a first media guide surface” (claim 7) and “a second media guide surface” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Amendment
Applicant’s Amendment filed on 10/24/2022 regarding claims 1-16 is fully considered. Of the above claims, claims 11-16 have been canceled.
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 10/24/2022 is acknowledged.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding claim 7, the recitation of “the enclosure” in line 4 lacks antecedent basis. Claim 1 recites a media enclosure. If this is the referenced enclosure recited in claim 7, it should be referred back to consistently.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 5, the recitation of “the bias member includes a coil spring between the frame and the carriage” (lines 1-2) appears to contradict previous recitations of the latch including a bias member (claim 1, lines 10-11) and “the latch extends from the carriage” (claim 3, line 2). It is not how the bias member can be both between the frame and the carriage and extends from the carriage at the same time. Applicant’s specification describes the “coil spring 316 between the frame 232 and the arm 304,” the arm 304 not being part of the latch 224 ([0025], FIG. 3). The examiner will assume the bias member is between the frame and the carriage and applies a force to rotate the carriage, consistent with applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2011/0188917 A1) in view of Tobin et al. (US 2014/0160219 A1).
Naito teaches the following claimed limitations:
Regarding claim 1, a printer (printer 1, FIGs. 1-2), comprising:
a body (base member 10, FIGs. 1-2) including:
a set of interior walls defining a media enclosure configured to receive a media cartridge (interior walls of casing 4 accommodating a sheet roll R, [0055], FIGs. 1-2), and
a latch recess (recess where facing wall portions 40b is accommodated, FIGs. 1-2, 8), the latch recess including a retaining surface (surface of the second recess 46 into which the fixing pin 31a is fitted, [0091], FIGs. 1, 9), and a ramp surface (slanted surface of facing wall portions 40b in which fixing pin 31a slides in direction of arrow D3, FIGs. 10-13);
a lid rotatably coupled to the body (lid member 11, FIGs. 1-2) and movable between a closed position enclosing the media enclosure (FIG. 1), and an open position (FIG. 2); and
a latch supported by the lid (wider part of coupling plate including the fixing pin 31a of latch member 23, FIGs. 1-2, 4), movable relative to the lid between a locked position (fixing pin 31a of latch member 23 situated in second recess 46, FIGs. 1, 9) and an unlocked position (fixing pin 31a of latch member 23 moving in direction of arrow D2, [0109]-[0110], FIGs. 2, 10-13), the latch including:
a bias member biasing the latch towards the locked position (the latch member 23 is urged by torsional springs 35 in which the fixing pin 31a comes close to the second recesses 46, [0076], FIG. 6, 7),
a hook surface configured to engage the retaining surface when the lid is closed and the latch is in the locked position (surface of fixing pin 31a engages the surface second recess 46, FIG. 9, fixing pin 31a acts as a hook fixing the latch member 23 in position), and
a cam surface configured via the bias member (the latch member 23 is rotated about the rotary axis L2 in the release direction D2 with the force resisting the torsional springs 35, [0117], FIGs. 1, 2, the wider part of coupling plate 31 including the fixing pin 31a has a cam shape with rotational axis at L2), when the lid is closed and the latch is released to the unlocked position, to slide against the ramp surface and lift the lid to an intermediate position between the open and closed positions (surface of fixing pin 31a when initially slides against slanted surface of facing wall portions 40b, FIG. 10, at the start of the slide, the lid member 11 lifts to an intermediate position between the fully open position and the fully closed position, FIGs. 1-2, 9-10).
Regarding claim 2, the latch is rotatable relative to lid (the latch member 23 is rotated about the rotary axis L2, [0069], FIGs. 1, 2); and wherein the ramp surface is inclined in a direction of rotation of the latch (slanted surface of facing wall portions 40b is inclined in a direction of arrow D1, FIGs. 1, 2).
Regarding claim 3, the lid includes a frame (platen frame 20 and rocking members 22, FIGs. 1-2, 4) supporting a carriage rotatable relative to the frame (the part of the coupling plate 31 rotatable around L2, FIGs. 1-2, 4); and wherein the latch extends from the carriage (the latch member 23 rotatably coupled to the rocking members 22 which is fixed to the platen frame 20, [0062], FIGs. 1-2).
Regarding claim 5, the bias member includes a coil spring between the frame and the carriage (the torsional springs 35 is arranged between the platen frame 20 and the coupling plate 31 at L2, [0077], FIGs. 1-2, 7).
Regarding claim 6, the lid includes a platen roller supported by the carriage (platen roller 21 supported by portions of the rocking members 22 around the supporting pin 20d, FIGs. 1-7);
wherein the body includes a drive mechanism coupled to the platen roller when the lid is in the closed position and the latch is in the locked position (the driven gear 25 is rotated by a rotational force transmitted thereto when the platen unit 2 and the main unit 3 are combined with each other and the driven gear 25 meshes with a platen gear train 50, [0070], FIGs. 1, 8); and
wherein movement of the latch to the unlocked position disengages the platen roller from the drive mechanism (when the platen unit 2 and the main unit 3 are not combined, [0070], FIGs. 2, 8).
Naito does not teach the following claimed limitations:
Further regarding claim 1, the latch recess is in one of the interior walls.
Tobin et al. teach the following claimed limitations:
Further regarding claim 1, the latch recess is in one of the interior walls (slots 230 within walls of base 110 for engaging latch tabs 220, [0032], FIG. 2) for the purpose of preventing the latch, when in the closed position, from being touched by the moving medium.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the latch recess is in one of the interior walls, as taught by Tobin et al. into Naito for the purpose of preventing the latch, when in the closed position, from being touched by the moving medium.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2011/0188917 A1) as modified by Tobin et al. (US 2014/0160219 A1) as applied to claim 3 above, and further in view of Sanada et al. (US 2009/0148217 A1).
Naito as modified by Tobin et al. teaches the following claimed limitations:
Regarding claim 4, the lid includes a lid manipulator affixed to the carriage and disposed adjacent to an outer surface of the lid (manipulation end 14a is affixed to the rocking members 22, FIGs. 1-2, Naito); and wherein moving the lid manipulator moves the latch to the unlocked position (rotating the manipulation lever 14 rotates the latch member 23 in the release direction D2, [0084]; FIGs. 1-2, Naito).
Naito as modified by Tobin et al. does not teach the following claimed limitations:
Further regarding claim 4, the lid manipulator is a button.
Sanada et al. teach the following claimed limitations:
Further regarding claim 4, the lid manipulator is a button (the open-close method is applicable to configuration of a button type, [0053]) for the purpose of opening the lid by depressing a lid manipulator.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the lid manipulator is a button, as taught by Sanada et al., into Naito as modified by Tobin et al. for the purpose of opening the lid by depressing a lid manipulator.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2011/0188917 A1) as modified by Tobin et al. (US 2014/0160219 A1) as applied to claim 1 above, and further in view of Sanada et al. (US 2009/0148217 A1).
Naito as modified by Tobin et al. teaches the following claimed limitations:
Regarding claim 10, the lid includes a lid manipulator at an upper surface thereof (manipulation end 14a is affixed to the rocking members 22, FIGs. 1-2, Naito), configured to move the latch to the unlocked position (rotating the manipulation lever 14 rotates the latch member 23 in the release direction D2, [0084]; FIGs. 1-2, Naito); and wherein the lid includes an undercut portion at a forward edge thereof to form a ledge relative to an outer wall of the body when the lid is in the closed position (distal end portion of the lid member 11, FIG. 1, Naito).
Naito as modified by Tobin et al. does not teach the following claimed limitations:
Further regarding claim 10, the lid manipulator is a button.
Sanada et al. teach the following claimed limitations:
Further regarding claim 10, the lid manipulator is a button (the open-close method is applicable to configuration of a button type, [0053]) for the purpose of opening the lid by depressing a lid manipulator.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the lid manipulator is a button, as taught by Sanada et al., into Naito as modified by Tobin et al. for the purpose of opening the lid by depressing a lid manipulator.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 7-8 is the inclusion of the limitations of the printer, according to claims 1 and 3, that include the frame includes a first media guide surface; and the carriage includes a second media guide surface, configured to cooperate with the first media guide surface to provide a continuous guide for media exiting the media enclosure.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




17 November 2022
/KENDRICK X LIU/Examiner, Art Unit 2853                                                                                                                                                                                                        
/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852